DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the dispensing box (110) containing two or more stacks of gloves,” as recited in claim 1 line 5 must be shown or the feature(s) canceled from the claim(s).  Currently, only a dispenser comprising two stacks is shown and the claimed more than two stacks is not shown. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5,8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations “which are positioned in such a way that,” in line 2.  It is unclear as what specifically is meant by “which are positioned in such a way that,” the limitations are indefinite for failing to particularly point out and distinctly claim the subject matter.  Appropriate clarification is required.
	Claim 1 recites the limitations “the gloves can be grasped for removal only at the glove cuff, or at the cuff edge, or at a gripping aid positioned on the glove cuff,” in lines 3-4.  It is unclear as to how the limitations “only” is used when the Applicant recites three separate means for grasping the contained glove. Appropriate clarification is required.
Claims 1, 2 recites the limitations “oriented parallel at an 180 degree angle,” in line 5.  It is unclear as to how the stacks are oriented at an 180 degree angle without providing a respective reference point to the stacks or the housing. Appropriate clarification is required.
Claim 2 recites the limitations “and is present in loose form in the preferred embodiment,” in lines 8-9. It is unclear as to what is structurally meant by the recited limitations. Appropriate clarification is required.
Claim 2 recites the limitations “in such a way that they are completely separated,” in line 12.  It is unclear as what specifically is meant by “in such a way that they are completely separated,” the limitations are indefinite for failing to particularly point out and distinctly claim the subject matter.  Appropriate clarification is required.

Claim 3,4 recites the limitations “are arranged at an 180 degree angle,” in line 4.  It is unclear as to how the stacks are oriented at an 180 degree angle without providing a respective reference point to the stacks or the housing. Appropriate clarification is required.
Claim 3,4 recites the limitations “at least two removal openings situated opposite either lengthwise of diagonally,” in lines 4-5.  It is unclear as to how the stack openings are situated opposite either lengthwise of diagonally of what, without providing a respective reference point to the stacks or the housing. Appropriate clarification is required.
Claim 4 recites the limitations “wherein the width of the brief separating film,” in line 8.  It is unclear as to what is the brief separating film.  Appropriate clarification is required.
Claim 11 recites the limitations “is intended for single use,” in line 2.  It is unclear as to what is specifically intended for single use.  Appropriate clarification is required.

Claim 11 recites the limitations “the flexible gloves… consist substantially of a palm part and a cuff part,” in lines 4-5.  It is unclear as to whether the flexible gloves comprising finger portions or only the palm part and a cuff part.  Appropriate clarification is required.
Claim 11 recites the limitations “in such a way that for purposes of removal,” in line 7.  It is unclear as to what is specifically meant by the limitations.  Appropriate clarification is required.
Claims 12 and 13 recite the limitations “for preventing of contamination and infections,” in lines 1-2.  It is unclear as to for preventing of contamination and infections of what structure of articles. Appropriate clarification is required.

Claim 4 recites the limitation "the brief separating film" in 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the flexible separating film,” and "the flexible short separating film" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “the outside surfaces,” in line 1-2.  There is insufficient antecedent basis for these limitations in the claim.


Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Applicant’s claims are narrative in form and replete with indefinite language for example claim 1 recites “which are positioned in such a way that, when the gloves are arranged parallel in the dispensing box, the gloves can be grasped,” in lines 2-3, “wherein, to protect the gloves from contamination in palm and finger regions, at least one separating film or a separating bag of flexible material is present in the dispensing box,” in lines 9-11, “is present in loose form in the preferred embodiment,” as in claim 2 line 8,” and “in such a way” as in claim 2 line 12.  The claims are littered with narrative language, too many to specifically recite. It is suggested the applicant review the claims and positively recite the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tramontina (US 2007/0215628 A1) in view of Roen (US 4,487,318) and further in view of Stollery (GB 2510428 A).

	Referring to claim 1. Tramontina discloses a dispensing box (110; Figure 5) for flexible gloves (16; Figure 8) has one or more removal openings (opening 140 at the top and bottom surfaces of 110), which are positioned in such a way that, when the gloves (16) are arranged parallel in the dispensing box (see one glove layered on top of an adjacent glove in the stack), the gloves (16) can be grasped for removal only at the glove cuff (18), 
[or at the cuff edge, or at a gripping aid positioned on the glove cuff, (the claim uses the limitations “or” thus only one of the specified conditions is required to be met)]
the dispensing box (110) containing two or more stacks of gloves (top and bottom stacks; figure 8), oriented parallel at an 180° angle (see orientation of gloves adjacent plates 160), wherein the dispensing box (110) contains in its interior mechanical positioning aids for the gloves (see resilient bands 144).

Tramontina does not disclose the dispensing box contains in its interior no mechanical positioning aids for the gloves.
Roen discloses a dual opening bag dispenser container (12; Figure 11) wherein the dispensing box contains in its interior no mechanical positioning aids for the stack of bags.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tramontina to include dispensing box having in its interior no mechanical positioning aids for the gloves as taught by Roen because providing no mechanical positioning aids to move the stack of articles towards the dispensing opening would reduce the complexity and cost of the dispensing box thus the dispenser would be more affordable. 
Tramontina in view of Roen do not disclose the at least one separating film or a separating bag of flexible material is present in the dispensing box to cover the finger and palm parts of at least one glove stack on at least one side.

Strollery discloses a glove dispenser (4; Figure 1) wherein, to protect the gloves (71) from contamination in palm and finger regions, at least one separating film or a separating bag of flexible material (80) is present in the dispensing box (see Figure 6), wherein the separating film or separating bag (80) covers the finger and palm parts of at least one glove stack on at least one side (see figure 6).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tramontina in view of Roen to include a separating bag of flexible material in the dispensing box to cover the finger and palm parts of at least one glove stack on at least one side as taught by Strollery because the bag would prevent debris from entering into the stack of gloves thus providing an improved sanitary housing.

Referring to claims 2 and 3. Tramontina discloses a dispensing box (110; Figure 5) for flexible gloves (16; Figure 8)
wherein the dispensing box (110; Figure 5) contains at least two glove stacks (two opposite stacks 16; Figure 8), which are arranged parallel at an 180° angle (se adjacent layers of gloves), and comprises at least two removal openings (140 on opposite sides), wherein at least one separating film of flexible material (bag 80 of Strollery) is present in the dispensing box to protect the gloves from contamination in the palm and finger regions, wherein the separating film covers the finger and palm parts of the substantially parallel oriented glove stacks on at least one side and is present in loose form in the preferred embodiment (see Figure 8), wherein the length and width of the separating film (dimensions of bag 80 of Strollery) are greater than the length and width of the base (base of box 110; Tramontina) 
[or covering surface of the dispensing box, (the claim uses the limitations “or” thus only one of the specified conditions is required to be met)]
and wherein the glove stacks (16) are arranged in the dispensing box (110) in such a way that they are completely separated by the separating film and do not touch one another (see Figure 8).

Referring to claim 4. Tramontina discloses a dispensing box (110; Figure 5) for flexible gloves (16; Figure 8)
wherein the dispensing box (110; Figure 5) contains two glove stacks (two opposite stacks 16; Figure 8) separate from one another, which are arranged parallel at a 180° angle (se adjacent layers of gloves), and includes at least two removal openings (140 on opposite sides) situated opposite either lengthwise or diagonally, wherein each stack of gloves (16) is separately equipped with a short film (film of bag 80 of Strollery), which covers the finger and palm regions (of the gloves), at least on one side, wherein the width of the brief separating film (dimensions of bag 80 of Strollery) is greater than the width of the base or covering surface of the dispensing box.
Referring to claim 5. Strollery discloses a glove dispenser (4; Figure 1) 
wherein the flexible separating film (film of bag 80 of Strollery) 
[or the flexible short separating film or the separating bag is made of paper (the claim uses the limitations “or” thus only one of the specified conditions is required to be met)]
 or plastic (see Figure 6).

Referring to claim 6. Tramontina discloses a dispensing box (110; Figure 5) for flexible gloves (16; Figure 8)
wherein the dispensing box (110; Figure 5) comprises two diagonally opposite removal openings (openings 140; see Figure 8).

Referring to claim 7. Tramontina discloses a dispensing box (110; Figure 5) for flexible gloves (16; Figure 8)
wherein the dispensing box (110; Figure 5) comprises two opposite removal openings on the same side of the dispensing box (openings 40; see Figure 3).

Referring to claim 8. Tramontina discloses a dispensing box (110; Figure 5) for flexible gloves (16; Figure 8)
wherein the outside surfaces of the dispensing box (110) are made of cardboard (Such materials may include, for example, but not by way of limitation, cardboard, paperboard, plastic, metal, polymer film, and so forth; Para. [0070]).

Referring to claim 9. Tramontina discloses a dispensing box (110; Figure 5) for flexible gloves (16; Figure 8)
wherein at least one removal opening (140; Figure 8) is obtained by tearing open a pre-perforated surface (perforations 38; Figure 1) in the dispensing box.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tramontina (US 2007/0215628 A1) in view of Roen (US 4,487,318) in view of Stollery (GB 2510428 A) and further in view Conley (US 2004/0115379 A1).

Referring to claims 10-13. Tramontina in view Roen and Stollery do not disclose the gloves have one of the several anti-germ or germ-growth-inhibiting substances on their inner and/or outer surfaces.
Conley discloses a method of treating gloves antimicrobial agents to inhibit bacterial growth (Examples of treatments include, but are not limited to, colorants, surfactants, antimicrobial agents, repellents, lubricants, antistatic agents, friction enhancers, and so forth; Para. [0008]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tramontina in view of Roen and Stollery to include the gloves have one of the several anti-germ or germ-growth-inhibiting substances on their outer surfaces as taught by Conley because the antimicrobial coating of the gloves would provide an improved sanitary contact surface.
Regarding claim 11, see structure recited in claim 1-10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651